Case:19-10849-SDB Doc#:12 Filed:07/08/19 Entered:07/08/19 13:52:24 Page:1 of 6

IN THE UNITED STATES BANKRUPTCY COURT
FOR THE SOUTHERN DISTRICT OF GEORGIA

Fill in this information to identify your case:

 

 

 

Debtor 1 Sheryl Ty; Golatt
First Name Middle Name Last Name
1] Check if this is an amended plan.
Debtor 2
(Spouse, if filing) First Name Middle Name Last Name

Case Number 19- lo & ud

 

 

 

 

(If known)
CHAPTER 13 PLAN AND MOTION
[Pursuant to Fed, R. Bankr. P. 3015.1, the Southern District of Georgia General Order 2017-3 adopts this form in lieu of the Official Form 113].

1. Notices. Debtor(s) must check one box on each line to state whether or not the plan includes each of the following
items. If an item is checked as not being contained in the plan or if neither or both boxes are checked, the provision
will be ineffective if set out in the plan.

(a) This plan: & contains nonstandard provisions. See paragraph 15 below.
C) does not contain nonstandard provisions.

(b) This plan: @! values the claim(s) that secures collateral. See paragraph 4(f) below.
C does not value claim(s) that secures collateral.

(c) This plan: Cl seeks to avoid a lien or security interest. See paragraph 8 below.
does not seek to avoid a lien or security interest.

De Plan Payments.

(a) The Debtor(s) shall pay to the Chapter 13 Trustee (the “Trustee”) the sum of $315.00 for the applicable commitment period
of:
C 60 months: or (If applicable include the following: These plan
payments will change to $ . monthly on
a minimum of 36 months. See 11 U.S.C. § 1325(b)(4). , 20.)

(b) The payments under paragraph 2(a) shall be paid:

¥! Pursuant to a Notice to Commence Wage Withholding, the Debtor(s) request(s) that the Trustee serve such Notice(s)
upon the Debtor’s(s’) employer(s) as soon as practicable after the filing of this plan. Such Notice(s) shall direct the
Debtor’s(s’) employer(s) to withhold and remit to the Trustee a dollar amount that corresponds to the following
percentages of the monthly plan payment:

Debtor 1 100% © Debtor 2 %

C Direct to the Trustee for the following reason(s):
CJ The Debtor(s) receive(s) income solely from self-employment, Social Security, government assistance,
or retirement.
CO The Debtor(s) assert(s) that wage withholding is not feasible for the following reason(s):

(c) Additional Payments of $ (estimated amount) will be made on (anticipated date)
from __ _____ (source, including income tax refunds).

GASB — Form 113 [Rev. 12/1/17] Page 1 of “7
3

Case:19-10849-SDB Doc#:12 Filed:07/08/19 Entered:07/08/19 13:52:24 Page:2 of 6

Long-Term Debt Payments.

(a) Maintenance of Current Installment Payments. The Debtor(s) will make monthly payments in the manner specified as

follows on the following long-term debts pursuant to 11 U.S.C. § 1322(b)(5). These postpetition payments will be
disbursed by either the Trustee or directly by the Debtor(s), as specified below. Postpetition payments are to be applied to
postpetition amounts owed for principal, interest, authorized postpetition late charges and escrow, if applicable. Conduit
payments that are to be made by the Trustee which become due after the filing of the petition but before the month of the
first payment designated here will be added to the prepetition arrearage claim.

PAYMENTS TO BE MONTH OF FIRST

PRINCIPAL MADE BY POSTPETITION INITIAL
RESIDENCE (TRUSTEE OR PAYMENT TO MONTHLY
CREDITOR COLLATERAL (YN) DEBTOR(S)) CREDITOR PAYMENT

(b) Cure of Arrearage on Long-Term Debt. Pursuant to 11 U.S.C. § 1322(b)(5), prepetition arrearage claims will be paid

in full through disbursements by the Trustee, with interest (if any) at the rate stated below. Prepetition arrearage
payments are to be applied to prepetition amounts owed as evidenced by the allowed claim.

DESCRIPTION OF PRINCIPAL ESTIMATED AMOUNT = INTEREST RATE ON
CREDITOR COLLATERAL RESIDENCE (Y/N) OF ARREARAGE ARREARAGE (if applicable)

Treatment of Claims. From the payments received, the Trustee shall make disbursements as follows unless designated
otherwise:

(a) Trustee’s Fees. The Trustee percentage fee as set by the United States Trustee.

(b) Attorney’s Fees. Attorney’s fees allowed pursuant to 11 U.S.C. § 507(a)(2) of $3800.00.

(c) Priority Claims. Other 11 U.S.C. § 507 claims, unless provided for otherwise in the plan will be paid in full over the life

of the plan as funds become available in the order specified by law.

(d) Fully Secured Allowed Claims. All allowed claims that are fully secured shall be paid through the plan as set forth below.

CREDITOR DESCRIPTION OF COLLATERAL ESTIMATED CLAIM INTEREST RATE MONTHLY PAYMENT

(e) Secured Claims Excluded from 11 U.S.C. § 506 (those claims subject to the hanging paragraph of 11 U.S.C. §

1325(a)). The claims listed below were either: (1) incurred within 910 days before the petition date and secured by a
purchase money security interest in a motor vehicle acquired for the personal use of the Debtor(s), or (2) incurred within 1
year of the petition date and secured by a purchase money security interest in any other thing of value. These claims will
be paid in full under the plan with interest at the rate stated below:

CREDITOR DESCRIPTION OF COLLATERAL ESTIMATED CLAIM INTEREST RATE MONTHLY PAYMENT

(f)

 

Valuation of Secured Claims to Which 11 U.S.C. § 506 is Applicable. The Debtor(s) move(s) to value the claims
partially secured by collateral pursuant to 11 U.S.C. § 506 and provide payment in satisfaction of those claims as set forth
below. The unsecured portion of any bifurcated claims set forth below will be paid pursuant to paragraph 4(h) below. The
plan shall be served on all affected creditors in compliance with Fed. R. Bankr. P. 3012(b), and the Debtor(s) shall attach a
certificate of service.

GASB — Form 113 [Rev. 12/1/17] Page 2 of 47
Case:19-10849-SDB Doc#:12 Filed:07/08/19 Entered:07/08/19 13:52:24 Page:3 of 6

VALUATION OF
CREDITOR DESCRIPTION OF COLLATERAL SECURED CLAIM INTEREST RATE MONTHLY PAYMENT

VELA ISS EE EEE eeeeeeesx—

Santander Consumer USA Poveta $9050.00 6.0% No less than $200.00

 

 

(g) Special Treatment of Unsecured Claims. The following unsecured allowed claims are classified to be paid at 100%
O with interest at _ __ %per annum or CO without interest:

 

(h) General Unsecured Claims. Allowed general unsecured claims, including the unsecured portion of any bifurcated claims
provided for in paragraph 4(f) or paragraph 9 of this plan, will be paid a 0.0 % dividend or a pro rata share of
$25.00, whichever is greater.

5. Executory Contracts.

(a) Maintenance of Current Installment Payments or Rejection of Executory Contract(s) and/or Unexpired Lease(s).

DESCRIPTION OF PROPERTY/SERVICES ASSUMED/ MONTHLY DISBURSED BY TRUSTEE
CREDITOR AND CONTRACT REJECTED PAYMENT OR DEBTOR(S)
Keith Lively Residential Lease Assumed $303.00 Debtor

(b) Treatment of Arrearages. Prepetition arrearage claims will be paid in full through disbursements by the Trustee,

 

 

CREDITOR ESTIMATED ARREARAGE
6. Adequate Protection Payments. The Debtor(s) will make pre-confirmation lease and adequate protection payments
pursuant to 11 U.S.C. § 1326(a)(1) on allowed claims of the following creditors: [ Direct to the Creditor; or BY To the
Trustee.
CREDITOR ADEQUATE PROTECTION OR LEASE PAYMENT AMOUNT
Santander Comsumer USA $100.00
7, Domestic Support Obligations. The Debtor(s) will pay all postpetition domestic support obligations direct to the holder of

such claim identified here. See 11 U.S.C. § 101(14A). The Trustee will provide the statutory notice of 11 U.S.C. § 1302(d) to
the following claimant(s):

CLAIMANT ADDRESS

8. Lien Avoidance. Pursuant to 11 U.S.C. § 522(f), the Debtor(s) move(s) to avoid the lien(s) or security interest(s) of the
following creditor(s), upon confirmation but subject to 11 U.S.C. § 349, with respect to the property described below. The plan
shall be served on all affected creditor(s) in compliance with Fed. R. Bankr, P. 4003(d), and the Debtor(s) shall attach a
certificate of service.

CREDITOR LIEN IDENTIFICATION (if known) PROPERTY

GASB — Form 113 [Rev. 12/1/17] Page 30f5
Case:19-10849-SDB Doc#:12 Filed:07/08/19 Entered:07/08/19 13:52:24 Page:4 of 6

9, Surrender of Collateral. The following collateral is surrendered to the creditor to satisfy the secured claim to the extent
shown below upon confirmation of the plan. The Debtor(s) request(s) that upon confirmation of this plan the stay under 11
U.S.C. § 362(a) be terminated as to the collateral only and that the stay under 11 U.S.C. § 1301 be terminated in all respects.
Any allowed deficiency balance resulting from a creditor’s disposition of the collateral will be treated as an unsecured claim in
paragraph 4(h) of this plan if the creditor amends its previously-filed, timely claim within 180 days from entry of the order
confirming this plan or by such additional time as the creditor may be granted upon motion filed within that 180-day period.

CREDITOR DESCRIPTION OF COLLATERAL AMOUNT OF CLAIM SATISFIED

 

 

10. Retention of Liens. Holders of allowed secured claims shall retain the liens securing said claims to the full extent provided by
11 U.S.C § 1325(a)(5).

11. Amounts of Claims and Claim Objections. The amount, and secured or unsecured status, of claims disclosed in this plan are
based upon the best estimate and belief of the Debtor(s). An allowed proof of claim will supersede those estimated claims. In
accordance with the Bankruptcy Code and Federal Rules of Bankruptcy Procedure, objections to claims may be filed before or
after confirmation.

12. Payment Increases. The Debtor(s) will increase payments in the amount necessary to fund allowed claims as this plan
proposes, after notice from the Trustee and a hearing if necessary, unless a plan modification is approved.

13. Federal Rule of Bankruptcy Procedure 3002.1. The Trustee shall not pay any fees, expenses, or charges disclosed by a
creditor pursuant to Fed. R. Bankr. P. 3002.1(c) unless the Debtor’s(s’) plan is modified after the filing of the notice to provide
for payment of such fees, expenses, or charges.

14. Service of Plan. Pursuant to Fed. R. Bankr. P. 3015(d) and General Order 2017-3, the Debtor(s) shall serve the Chapter 13
plan on the Trustee and all creditors when the plan is filed with the court, and file a certificate of service accordingly. If the
Debtor(s) seek(s) to limit the amount of a secured claim based on valuation of collateral (paragraph 4(f) above), seek(s) to
avoid a security interest or lien (paragraph 8 above), or seek(s) to initiate a contested matter, the Debtor(s) must serve the plan
on the affected creditors pursuant to Fed. R. Bankr. P. 7004. See Fed. R. Bankr. P. 3012(b), 4003(d), and 9014.

15. Nonstandard Provisions. Under Fed. R. Bankr. P. 3015(c), nonstandard provisions must be set forth below. A nonstandard
provision is a provision not otherwise in this local plan form or deviating from it. Nonstandard provisions set out elsewhere in
this plan are void.

With the exception of creditor(s) listed in paragraph 4(d), it’s successors and/or assigns, upon granting of a discharge in this
case, all secured creditors that were paid through the plan shall promptly release al collateral held as security on loans, and shall
promptly release and/or satisfy all security deeds, security agreements, UCC filing, judgment liens, titles and/or any other lien
claim of any kind against property of the debtor(s). This paragraph shall in no way apply to mortgages and/or other secured
debts that are not paid through the Chapter 13 plan.

By signing below, I certify the foregoing plan contains no nonstandard provisions other than those set out in paragraph 15.

mee ped a AOV'T

GASB — Form 113 [Rev. 12/1/17]

 

 

Dang Se

ttorney for the Debtor(s)
v lenAy Led ose aot 4
Case:19-10849-SDB Doc#:12 Filed:07/08/19 Entered:07/08/19 13:52:24 Page:5 of 6

IN THE UNITED STATES BANKRUPTCY COURT
FOR THE SOUTHERN DISTRICT OF GEORGIA

AUGUSTA DIVISION
IN RE: )
)
Sheryl L. Golatt ) CHAPTER 13
) CASE NO. 19-
)

 

CERTIFICATE OF SERVICE OF CHAPTER 13 PLAN

I hereby certify that I have this day served upon the following parties a copy of the foregoing Chapter 13 plan by First Class Mail
placing the same in United States Mail with proper postage affixed thereon to the following addresses:-

See matrix attached as Exhibit 1.

[hereby certify that I have this day served a copy of the foregoing Chapter 13 plan upon the following corporations addressed to an
Agent or Officer by First Class Mail placing the same in United States Mail with proper postage affixed thereon:

Not applicable.

I hereby certify that | have this day served a copy of the foregoing Chapter 13 plan upon the following creditors in the manner
proscribed by Rule 7004, as the Chapter 13 plan proposes to modify/alter/avoid their secured status pursuant to paragraph 4(f) or

paragraph 8 of the pian:

Santander Consumer USA
ATTN: Officer/Agent

P.O. Box 961245

Fort Worth, TX 76161-1245

{ hereby certify that I have this day served a copy of the foregoing Chapter 13 plan upon an officer of the following insured
depository institutions, via Certified Mail:

Not applicable.

I hereby certify that | have this day electronically served the following parties and counsel via CM/ECF:

Chapter 13 Trustee
Office of the U.S, Trustee

Dated: Vy \y sq , 2019.

Leiden and Leiden

A Professional Corporation Lee
330 Telfair Street
Augusta, GA 30901 Carly Houck

 
Case:19-10849-SDB Doc#:12 Filed:07/08/19 Entered:07/08/19 13:52:24 Page:6 of 6

Label Matrix for local noticing
113J-1

Case 19-10849-SDB

Southern District of Georgia
Augusta

Sun Jul 7 17:29:38 EDT 2019

Diversified Consultants, Inc
10550 Deerwood Park Blvd.
Jacksonville FL 32256-2805

(p) JEFFERSON CAPITAL SYSTEMS LLC
PO BOX 7999
SAINT CLOUD MN 56302-7999

Terrance P, Leiden
Leiden & Leiden, PC

(330 Telfair Street
Augusta, GA 30901-2450
a

Ranjit K Sethi MD PC
820 St Sebastian Way
Suite 5C

Augusta GA 30901-2639

U.S. Department of Education
PO Box 530260
Atlanta GA 30353-0260

Augusta Physicians Group, LLC

ATIN # 22076M
P.O, Box 14000
Belfast ME 04915-4033

» Keith Lively

Augusta GA

Nationwide Recovery
PO Box 8005
Cleveland TN 37320-8005

Santander Consumer USA
PO Box 961245
Fort Worth TX 76161-0244

U.S, Dept of ED/GSL/ATL
P.O, Box 4222
Towa City IA 52244

ExniviT4 i,

(p) CREDIT PROTECTION ASSOCIATION LP
PARKWAY CENTER V

2500 DALLAS PARKWAY SUTIE 500
PLANO TX 75093-4867

IC System
PO Box 64378 ‘
Saint Paul MN 55164-0378

(p) UNIVERSITY HEALTH SERVICES INC
ATTN COLLECTIONS DIVISION

620 THIRTEENTH ST

AUGUSTA GA 30901-1008
